                  Case 8-19-08100-las     Doc 9    Filed 11/05/19     Entered 11/05/19 16:59:48




450 Seventh Ave            November 5, 2019
Suite 1408
New York, NY 10123
                           VIA ECF
                           Hon. Louis A. Scarcella
                           United States Bankruptcy Court
                           Eastern District of New York
Barry M. Golden            Alfonse M. D’Amato Federal Courthouse
T. 212.643.6677
F. 347.491.4048            290 Federal Plaza
bgolden@hasbanilight.com   Central Islip, New York 11722
Licensed in NY
                                  RE:     Rehana Naz Qazi v. Windward Bora, LLC
                                          Adv. Proc. No. 8-19-08100-las


                           Dear Honorable Judge Scarcella:

                           We are counsel for Defendant Windward Bora, LLC (“Defendant”) in the above
                           referenced action (the “Instant Action”). We write in response to the order dated
                           August 28, 2019 setting a pretrial conference in the Instant Action (the “Pretrial
                           Conference Order”). Per the Pretrial Conference Order, we reached out to Plaintiff
                           Rehana Naz Qazi (“Plaintiff”) to submit a joint letter, however, Plaintiff’s counsel
                           has failed to answer any of our emails. Since the deadline for the letter is today,
                           Defendant had no choice but to submit the letter without Plaintiff. Per the Pretrial
                           Conference Order, Defendant writes to discuss: (i) a brief description of the case,
                           including the factual and legal bases for the claim(s) and defense(s); (ii) any
                           contemplated motions; (iii) a brief description of any discovery that has already
                           taken place; and (iv) the prospect for settlement.

                           Description of Case

                           This is an action under 11 U.S.C. §506(a) and 506(d) and Federal Rules of
                           Bankruptcy Procedure Rules 3012, 6009 and 7001 et seq. determining the extent to
                           which the claim of Defendant is secured and unsecured (the “Adversary
                           Proceeding”). On July 22, 2019, Plaintiff filed for bankruptcy in the United States
                           Bankruptcy Court for the Eastern District of New York (the “Bankruptcy”). See, In
                           Re Rehana Naz Qazi, Bankruptcy Petition #: 8-19-75114-las. On September 30,
                           2019, Defendant, holder of Plaintiff’s second position mortgage, filed a proof of
                           claim against Plaintiff.

                           On August 27, 2019, Plaintiff filed a complaint in the Adversary Proceeding (the
                           “Complaint”). Per Plaintiff’s Complaint, Plaintiff alleges that the value of the
Case 8-19-08100-las    Doc 9     Filed 11/05/19     Entered 11/05/19 16:59:48


        property, based on their appraisal report for the property, is not enough to fully pay
        off the first position mortgage on the property. As such, Defendant allegedly has an
        unsecured claim in the Adversary Proceeding.
        On September 17, 2019, Defendant filed an answer to Plaintiff’s complaint (the
        “Answer”). Per Defendant’s Answer, Defendant alleges that they have a defense
        based on documentary evidence, specifically their own appraisal, which values the
        property higher than Plaintiff’s appraisal does. As such, Defendant alleges that they
        have a secured claim against Plaintiff in the Adversary Proceeding.

        Contemplated Motions

        Defendant intends to file a motion for summary judgment.

        Discovery

        No discovery has taken place yet in the Adversary Proceeding.

        Settlement

        On October 8, 2019, Plaintiff offered to settle the loan with Defendant for $25,000
        (the “Settlement Offer”). On October 16, 2019, Defendant rejected the Settlement
        Offer. No other settlement negotiations have taken place. However, neither side has
        expressed an unwillingness to future settlement negotiations.

        We thank the Court for its consideration of this matter.

        Thank you,

        /s/Barry M. Golden
        Barry M. Golden, Esq.
        Counsel for Defendant
